DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim from which claim 23 depends is unclear due to the cancellation of claim 19. For the purpose of this office action, claim 23 will be treated as if it depends from independent claim 13.
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 23 fails to limit the subject matter of the claim upon which it depends due to the cancellation of claim 19. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Debucs (US 3,607,444) in view of DeSteese (US 7,834,263), or in the alternative, unpatentable over Debucs (US 3,607,444) in view of DeSteese (US 7,834,263) and further in view of Kuchimachi (US 2007/0227158).
Regarding claim 13, Debucs discloses a thermoelectric half-cell comprising: 
more than one element (n elements shown in Fig. 3) of a semiconducting thermoelectric conversion material (C3/L17), wherein each element is doped with n-type conductivity (n elements shown in Fig. 3), and has a side surface and a first and second end surface at two opposite sides which are substantially mutually parallel to each other, planar, and perpendicular to the side surface (side surfaces and end surfaces of n elements shown in Fig. 3), wherein a first adhesion layer is deposited onto the first end surface of each 
	Debucs does not explicitly disclose the first end surface of all of the more than one elements are electrically connected together in parallel and the second end surface of all of the more than one elements are electrically connected together in parallel.
	DeSteese discloses a thermoelectric half-cell comprising: more than one element of a semiconducting thermoelectric conversion material where all of the more than one elements of a semiconducting thermoelectric conversion material are doped to n-type conductivity (C6/L39-42), and wherein each of the more than one elements has a side surface and a first end surface and a second end surface at two opposite sides which are substantially mutually parallel to each other, and perpendicular to the side surface (C6/L39-42; Fig. 6), and wherein the first end surface of all of the more than one elements are electrically connected together in parallel and the second end surface of all of the more than one elements are electrically connected in parallel (C6/L39-42; Fig. 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the elements of Debucs in any of the series-parallel arrangements disclosed by DeSteese (C6/L29-45), because as evidenced by DeSteese, the arrangement in which multiple elements are connected in parallel is a known arrangement in the art, and one of ordinary skill would have a reasonable expectation of success when arranging the thermoelectric elements of Debucs such that multiple elements are connected in parallel, based on the teaching of DeSteese. 
	Modified Debucs further discloses a sealing enclosure extending from at least the upper surface of the first contact substrate to at least the lower surface of the second contact substrate and along the entire periphery of the first and second contact substrates (Debucs - upper and lower 11 and 17 in Fig. 3 and 20 in Fig. 3 form a sealing enclosure along the entire periphery of the first and second contact substrate 2 in Fig. 3).
	If the enclosure of Debucs is not considered a sealing enclosure, Kuchimachi discloses a sealing enclosure extending from the upper surface of a first contact substrate to the lower surface of a second contact substrate and along the entire periphery of the first and second contact substrates (28 - [0058], [0059]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a sealing enclosure, as disclosed by Kuchimachi, in the device of modified Debucs, because as taught by Kuchimachi, the circuit of the thermoelectric module can be suppressed from dew condensation ([0058]).
	Regarding claims 20, modified Debucs discloses all the claim limitations as set forth above.  Debucs further discloses a thermoelectric cell comprising 1 thermoelectric half cell (each n element shown in Fig. 3 is considered a thermoelectric cell), a set of N-1 electric interconnects (N-1 = 0), and a first and a second cell contact, the first cell contact is electrically connected to the first contact substrate of the thermoelectric half-cell and the second cell contact is electrically connected to the second contact substrate of the thermoelectric half-cell (15 – C4/L29; the disclosed wires are necessarily electrically connected to both the first and second contact substrates; note: an electrical connection does not require the absence of intermediate components, and requires each of the intermediate components to be electrically conductive).
	Regarding claim 21, modified Debucs discloses all the claim limitations as set forth above.  Debucs further discloses a thermoelectric cell comprising a set of 1 electric interconnect (N=2, k=1), a first and a second cell contact (15 – C4/L29; the disclosed wires are necessarily electrically connected to both the first and second contact substrates; note: an electrical connection does not require the absence of intermediate components, and requires each of the intermediate components to be electrically conductive), the set (N=2) of the thermoelectric half-cells comprises at least one thermoelectric half-cell having p-type conductivity and at least one thermoelectric half-cell having n-type conductivity (one of the n-p pairs shown in Fig. 4), and the two sets of thermoelectric half-cells are arranged into a juxtaposed interdigitated pattern of alternating thermoelectric half-cells of p-type and n-type conductivity (pair of n-p elements shown in Fig. 4), and the interdigitated juxtaposed pattern of alternating thermoelectric half-cells are a chain of serially interconnected thermoelectric half-cells (n and p half-cells are serially connected as shown in Fig. 4), the electric interconnect forms an electric conducting bridge between respective second contact substrates of adjacent thermoelectric half-cells (n and p thermoelectric half cells in Fig. 4 are serially connected and electrically connected to 15 – C4/L29; the disclosed wires are necessarily electrically connected to both the first and second contact substrates; note: an electrical connection does not require the absence of intermediate components, and requires each of the intermediate components to be electrically conductive), and the first cell contact is electrically connected to the first contact substrate of thermoelectric half-cell number k=1 of the chain of N serially interconnected thermoelectric half-cells (n and p thermoelectric half cells in Fig. 4 are serially connected and electrically connected to 15 – C4/L29; the disclosed wires are necessarily electrically connected to both the first and second contact substrates; note: an electrical connection does not require the absence of intermediate components, and requires each of the intermediate components to be electrically conductive), and the second cell contact is electrically connected to the first contact substrate of thermoelectric half-cell number N of the chain of N serially interconnected thermoelectric half-cells, and the second cell contact is electrically connected to the first contact substrate of the thermoelectric half-cell of the chain of serially interconnected thermoelectric half cells (n and p thermoelectric half cells in Fig. 4 are serially connected and electrically connected to 15 – C4/L29; the disclosed wires are necessarily electrically connected to both the first and second contact substrates; note: an electrical connection does not require the absence of intermediate components, and requires each of the intermediate components to be electrically conductive).
	Regarding claim 22, modified Debucs discloses all the claim limitations as set forth above.  Debucs further discloses the set of thermoelectric half-cells comprises at least two thermoelectric half-cells of only n-type conductivity (each n element shown in Fig. 3 is considered a thermoelectric cell), the electric interconnect forms an electric conducting bridge between the second contact substrate and first contact substrate of adjacent thermoelectric half-cells, the first cell contact is electrically connected to the first contact substrate of one cell, and the second cell contact is electrically connected to the second contact substrate of the adjacent cell of the chain of serially interconnected thermoelectric half-cells (15 – C4/L29; the disclosed wires are necessarily electrically connected to both the first and second contact substrates; note: an electrical connection does not require the absence of intermediate components, and requires each of the intermediate components to be electrically conductive).
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Debucs (US 3,607,444) in view of DeSteese (US 7,834,263), or in the alternative, unpatentable over Debucs (US 3,607,444) in view of DeSteese (US 7,834,263) and Kuchimachi (US 2007/0227158) as applied to claim 13 above, in view of Lai et al. (US 2013/0152990).
	Regarding claim 14, modified Debucs discloses all the claim limitations as set forth above.
	While modified Debucs does disclose the more than one element is a doped germanium-silicon alloy (Debucs - C3/L17), modified Debucs does not explicitly disclose the more than one element is selected from the group consisting of a filled or non-filled CoSb3-based skutterudite doped to one of p-type or n-type conductivity, filled or non-filled silicide based thermoelectric materials of Mg2Si or MnSi1.7, bismuth telluride and a solid solution of bismuth telluride.
	Lai discloses a thermoelectric module and further discloses bismuth telluride elements ([0012]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the elements of modified Debucs with bismuth telluride as disclosed by Lai because the use of bismuth telluride in a thermoelectric element amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
	Regarding claim 16, modified Debucs discloses all the claim limitations as set forth above. 
Modified Debucs does not explicitly disclose a solid-liquid interdiffusion bond comprising a solid intermetallic compound AB bonding the thermoelectric element to the contact substrate.
	Lai discloses a SLID nickel-tin intermetallic compound bonding a thermoelectric element and an electrode plate ([0007] L10-16).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the thermoelectric element of modified Debucs to a contact substrate with an intermetallic compound as disclosed by Lai, because the use of an intermetallic compound to bond a thermoelectric element and a contact amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
	The remaining limitations of the claim are directed to the manner in which the device is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Debucs (US 3,607,444) in view of DeSteese (US 7,834,263), or in the alternative, unpatentable over Debucs (US 3,607,444) in view of DeSteese (US 7,834,263) and Kuchimachi (US 2007/0227158) in view of Stefan et al. (US 2012/0017963).
Regarding claim 23, Debucs discloses all the claim limitations as set forth above.  Modified Debucs does not explicitly disclose the thermoelectric cell comprises an 
electrically non-conducting and thermally insulating matrix material chosen from one of aerogel or polyurethane, and the thermally insulating matrix material encapsulates the side surface of the thermoelectric half-cell such that the dielectric layers on the contact substrates of the thermoelectric half-cell become exposed to the surroundings.
	Stefan discloses a thermoelectric module and further discloses an aerogel matrix which protects the thermoelectric system from degradation and contamination due to external factors like humidity, oxygen or chemicals ([0037]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an aerogel matrix, as disclosed by Stefan, around the thermoelectric half-cell of modified Debucs, because as taught by Stefan, an aerogel matrix protects the thermoelectric system from degradation and contamination due to external factors like humidity, oxygen or chemicals ([0037]).
	The matrix material of modified Debucs necessarily encapsulates the side surface of the thermoelectric half-cell such that the dielectric layers on the contact substrates become exposed to the surroundings (the dielectric layers are necessarily exposed to the surrounding material).
Claims 15-18 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Debucs (US 3,607,444) in view of DeSteese (US 7,834,263), or in the alternative, unpatentable over Debucs (US 3,607,444) in view of DeSteese (US 7,834,263) and Kuchimachi (US 2007/0227158) as applied to claim 13 above, in view of Tollefsen et al. (US 2017/0365765).  
Note: the Tollefsen ‘765 reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claim 15, modified Debucs discloses all the claim limitations as set forth above.  
	Modified Debucs does not explicitly disclose each of the first and second adhesion layers comprise the ADA-structure claimed.
	 Tollefsen ‘765 discloses a thermoelectric module and further discloses first and second adhesion layers with the ADA-structure claimed ([0092], [0093], [0123] – [0125]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the ADA-structure of Tollefsen ‘765 as the adhesion members in modified Debucs because as taught by Tollefsen ‘765, the structure provides a strong a resilient mechanical bonding between the electric contact and thermoelectric elements ([0038]).
	Regarding claim 16, modified Debucs discloses all the claim limitations as set forth above.  
Modified Debucs does not explicitly disclose a solid-liquid interdiffusion bond comprising a solid intermetallic compound AB bonding the thermoelectric element to the contact substrate.
	Tollefsen ‘765 discloses an SLID nickel-tin intermetallic compound bonding a thermoelectric element and an electrode plate ([0097]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the thermoelectric element of modified Debucs to a contact substrate with an intermetallic compound as disclosed by Tollefsen ‘765, because the use of an intermetallic compound to bond a thermoelectric element and a contact amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
	The remaining limitations of the claim are directed to the manner in which the device is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	Regarding claim 17, modified Debucs discloses all the claim limitations as set forth above.  Modified Debucs further discloses a 10 to 50 nm layer of Au laid directly on the adhesion layers (Tollefsen ‘765 - [0132]).
	Regarding claim 18, modified Debucs discloses all the claim limitations as set forth above.  Modified Debucs further discloses the first and third metal of the ADA-structure is Ti of at least 99.5 weight% purity (Tollefsen ‘765 - [0113]), the non-metallic compound of the second metal of the diffusion barrier layer is TiN (Tollefsen ‘765 - [0113], [0119]), the metal A of the first bonding layer is Ni and the metal B of the second bonding layer is Sn (Tollefsen ‘765 - [0119]).
	Regarding claims 24 and 25, modified Debucs discloses all the claim limitations as set forth above.  Modified Debucs further discloses the thickness of the inner adhesion layer is 20 nm to 2 microns (Tollefsen '765 - [0092]), the thickness of the diffusion barrier is from 150 nm to 750 nm (Tollefsen '765 - [0091], and the thickness of the outer adhesion layer is from 20 nm to 1000 nm (Tollefsen '765 - [0093].  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claims 26 and 27, modified Debucs discloses all the claim limitations as set forth above.  The limitations of the claims are directed to the manner in which the device is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
Claims 15-18 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Debucs (US 3,607,444) in view of DeSteese (US 7,834,263), or in the alternative, unpatentable over Debucs (US 3,607,444) in view of DeSteese (US 7,834,263) and Kuchimachi (US 2007/0227158) as applied to claim 13 above, in view of Tollefsen et al. (US 2018/0323358).  
Note: the Tollefsen ‘358 reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claim 15, modified Debucs discloses all the claim limitations as set forth above.  
	Modified Debucs does not explicitly disclose each of the first and second adhesion layers comprise the ADA-structure claimed.
Tollefsen ‘358 discloses a thermoelectric module and further discloses first and second adhesion layers with the ADA-structure claimed ([0025] – [0027], [0059] – [0062]).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the ADA-structure of Tollefsen ‘765 as the adhesion members in modified Debucs because as taught by Tollefsen ‘765, the structure provides a resilient mechanical bonding between the electric contact and thermoelectric elements ([0021]).
	Regarding claim 16, modified Debucs discloses all the claim limitations as set forth above.  
Modified Debucs does not explicitly disclose a solid-liquid interdiffusion bond comprising a solid intermetallic compound AB bonding the thermoelectric element to the contact substrate.
	Tollefsen ‘358 discloses a SLID nickel-tin intermetallic compound bonding a thermoelectric element and an electrode plate ([0063]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the thermoelectric element of modified Debucs to a contact substrate with an intermetallic compound as disclosed by Tollefsen ‘358, because the use of an intermetallic compound to bond a thermoelectric element and a contact amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
	The remaining limitations of the claim are directed to the manner in which the device is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	Regarding claim 17, modified Debucs discloses all the claim limitations as set forth above.  Modified Debucs further discloses a 10 to 50 nm layer of Au laid directly on the adhesion layers (Tollefsen ‘358 - [0112]).
	Regarding claim 18, modified Debucs discloses all the claim limitations as set forth above.  Modified Debucs further discloses the first and third metal of the ADA-structure is Ti of at least 99.5 weight% purity (Tollefsen ‘358 - [0111]), the non-metallic compound of the second metal of the diffusion barrier layer is TiN (Tollefsen ‘358- [0111]), the metal A of the first bonding layer is Ni and the metal B of the second bonding layer is Sn (Tollefsen ‘358 - [0111]).
	Regarding claims 24 and 25, modified Debucs discloses all the claim limitations as set forth above.  Modified Debucs further discloses the thickness of the inner adhesion layer is 20 nm to 2 microns (Tollefsen '358 - [0060]), the thickness of the diffusion barrier is from 150 nm to 750 nm (Tollefsen '358 - [0059], and the thickness of the outer adhesion layer is from 20 nm to 1000 nm (Tollefsen '358 - [0061].  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claims 26 and 27, modified Debucs discloses all the claim limitations as set forth above.  The limitations of the claims are directed to the manner in which the device is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that DeSteese does not teach or suggest a sealing enclosure extending from at least the upper surface of the first contact substrate to at least the lower surface of the second contact substrate and along the entire periphery of the first and the second contact substrate. In response to applicant's argument, DeSteese is relied upon for the teaching in column 6 lines 29-45: "In certain embodiments, two or more p-type thermoelements are positioned and electrically connected in parallel with one another and in series to n-type thermoelements. In other embodiments, two or more n-type thermoelements are positioned and electrically connected in parallel with one another and in series to p-type thermoelements. In other embodiments, multiple thermocouples are electrically connected to one another in series or in series-parallel." As set forth in the office action, Debucs is relied upon to teach "a sealing enclosure extending from at least the upper surface of the first contact substrate to at least the lower surface of the second contact substrate and along the entire periphery of the first and the second contact substrate".
Applicant argues that the main difference between the thermoelectric half-cell of DeSteese and the thermoelectric half-cell of the present application is that the claimed thermoelectric half-cell is designed for use in high temperature sources involving strong temperature gradients whereas the reference's thermoelectric half-cell is intended to exploit low temperature sources with much smaller temperature gradients which gives very different material challenges. Applicant further asserts that the reason the claimed thermoelectric half-cell comprises "more than one element of a semiconducting thermoelectric conversion material in parallel in claim 13 is to have relatively small contact areas between the elements of a semiconducting thermoelectric conversion material and the electrical contact to avoid differences in thermal expansion causing delamination/breakages due to the relatively high thermal gradients involved, and that this problem is not relevant to DeSteese.
In response to applicant's argument, as set forth above DeSteese is relied upon for the teaching in column 6 lines 29-45: "In certain embodiments, two or more p-type thermoelements are positioned and electrically connected in parallel with one another and in series to n-type thermoelements. In other embodiments, two or more n-type thermoelements are positioned and electrically connected in parallel with one another and in series to p-type thermoelements. In other embodiments, multiple thermocouples are electrically connected to one another in series or in series-parallel." Additionally, with regard to the advantage applicant has identified with regard to the avoidance of difference in thermal expansion causing delamination/breakage due to the relatively high thermal gradients involved; the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that claim 13 has been amended to incorporate claim 19 to include "a sealing enclosure" in consideration of high-temperature appliances and to protect the semiconducting thermoelectric material from ambient oxygen. In response to applicant's argument, this function is not recited in the claims. The claims do not specify the type of seal, or require the claimed sealing enclosure to be gas tight. It is noted that the features upon which applicant relies (i.e., gas tight enclosure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726